Citation Nr: 1228296	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to October 1966.  He also had addition service in the Kentucky Army National Guard from June 1985 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) in order to schedule the Veteran for a hearing before a member of the Board.  In December 2009, the Veteran testified at a hearing before a member of the Board, a transcript of which is of record.  

In April 2010, the Board reopened the Veteran's claims for service connection for a right knee disability and a right ankle disability and remanded the underlying service connection issues for further procedural and evidentiary development.  Specifically, the Board requested that the AOJ send the Veteran an updated Veterans Claims Assistance Act of 2000 (VCAA) notice letter informing him of the information and evidence necessary to substantiate the underlying claims of service connection for a right knee disability and a right ankle disability.  The AOJ was also instructed to contact the National Personnel Records Center (NPRC) and request the Veteran's service personnel records.  In addition, the remand directives instructed the AOJ to obtain any of the Veteran's service treatment records that are currently not of record, to include any clinical records from the Boston Army Base Hospital; to obtain the Veteran's more recent treatment records from the VA Medical Center (VAMC) in Lexington, Kentucky; and to obtain records from the Lexington VAMC dated from 1966 to 1967, 1989 to 1990, and 1994 to March 1999.  Finally, the AOJ was asked to schedule the Veteran for a VA examination of his right knee and right ankle, to determine the nature and etiology of any disabilities.  

In an April 2010 letter, the Appeals Management Center (AMC) informed the Veteran of the information and evidence necessary to substantiate his claims.  The AMC also informed the Veteran that it had requested his personnel file and the specified service treatment records (STRs) listed in the April 2010 Board Remand from the National Personnel Records Center (NPRC).  The Veteran's service personnel records were obtained and associated with his claims file.  In another letter dated in April 2010, the AMC contacted the VAMC in Lexington, Kentucky, and requested any medical records pertaining to treatment provided to the Veteran for his claimed disabilities from 1966 to 1967, 1989 to 1990 and 1994 to March 1999.  The Veteran's more recent VA treatment records, as well as VA treatment records dated from March 1987 to June 1988, have been associated with the claims file.  In addition, several Requests for Information under the Personnel Information Exchange System (PIES) were conducted in April 2010, specifically requesting any of the Veteran's active duty inpatient clinical records for a right knee injury at the Boston Army Base Hospital from November 1, 1964 to November 30, 1964.  These requests returned no records, and in a September 2010 Memorandum, the AOJ informed the Veteran that, despite several attempts, it was unable to obtain any additional service treatment records pertaining to his period of service.  

In October 2010, the Veteran underwent the requested VA examination, and a copy of the examination report was associated with his claims file.  The AMC subsequently readjudicated the claim in December 2010, when, upon denial, it issued a Supplemental Statement of the case (SSOC).  As such, the agency of original jurisdiction has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Before the matter was re-certified to the Board, in a December 2010 rating action, the RO granted service connection for right ankle degenerative joint disease and sprain injuries.  This grant of service connection constitutes a full award of the benefit sought on appeal with respect to this claim. See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  Although the Veteran submitted a timely notice of disagreement (NOD) with the rating assigned, he did not perfect his appeal upon receipt of a statement of the case (SOC).  As such, no matter pertaining to the now service-connected right ankle disability is in appellate status, and the only issue remaining on appeal before the Board is whether the Veteran is entitled to a service connection for a right knee disability.


FINDINGS OF FACT

1.  A right knee disorder did not manifest itself during active duty service or one year thereafter, and the Veteran has not been shown to have a right knee disorder that is causally or etiologically related to active duty service.  

2.  A right knee disorder is not the result of any injury or disease incurred or aggravated in line of duty during active duty for training (ACDUTRA), or from any injury incurred or aggravated during inactive duty for training (INACDUTRA).  


CONCLUSION OF LAW

The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated by active military service; nor may arthritis of the right knee be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision has been accomplished.  In this respect, through April 2003, July 2006 and April 2010 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the above-referenced notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letters.  Further, the Veteran was informed of the laws and regulations governing the assignment of disability ratings and effective dates in the July 2006 and April 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the duty to provide notice relating to the Veteran's claim was not fully satisfied prior to the initial unfavorable decision by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the July 2006 and April 2010 notice letters that fully addressed all notice elements.  Specifically, these notice letters informed the Veteran of his and VA's respective duties for obtaining evidence and gave examples of the types of medical and lay evidence that the Veteran could submit or ask VA to obtain in support of his claim.  The notice letters also informed the Veteran of the laws and regulations governing the assignment of disability ratings and effective dates as required under Dingess.  

Although all notice letters were not sent before the initial decision in this matter, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The RO also re-adjudicated the claim by way of the December 2010 and June 2011 SSOCs.  The Board further notes that although the United States Court of Appeals for Veterans Claims (Court) has held in Mayfield, that post-decisional documents are inappropriate vehicles with which to provide notice, the RO in this case provided VCAA-compliant notice that was followed by re-adjudication of the Veteran's claim.  The Board concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's available service treatment records and personnel records have been obtained and associated with the claims file, including records from the reserve component in which he served.  As previously discussed in the Introduction, the AMC made several requests for the Veteran's active duty inpatient clinical records for any right knee injury at the Boston Army Base Hospital dated from November 1, 1964 to November 30, 1964.  These requests for information returned no records.  In September 2010, the AMC issued a Formal Finding on the Unavailability of Clinical Records, listing the various attempts made to locate the Veteran's records.  According to the memorandum, all procedures to obtain records pertaining to the Veteran had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  Treatment records from the VAMC in Lexington, Kentucky, as well as from private treatment providers identified by the Veteran have been obtained.  Additionally, the Veteran has submitted a number of written statements in support of his claims.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Moreover, the Veteran was afforded a hearing before the Board in December 2009, the transcript of which is of record.

Pursuant to the April 2010 remand, the Veteran also underwent a VA examination in connection with his claimed disorder in October 2010; the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The October 2010 opinion, along with the November addendum, considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided a complete rationale for the opinions stated.  Furthermore, the examination report contains sufficient evidence by which to decide the claim, particularly regarding whether any claimed disability can be attributed to any period of ACDUTRA or INACDUTRA.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In certain circumstances, a disease may be presumed to have been incurred in or aggravated by qualifying military service.  For these chronic diseases, exclusively listed in 38 C.F.R. § 3.309(a), to include arthritis, the disease must have become manifest to a degree of 10 percent or more within 1 year from date of separation from service.  38 C.F.R. § 3.307(a)(3).

Active military service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).).

The Veteran contends that his right knee condition is a result of an injuries incurred during his military service.  According to the Veteran, he injured his right knee while playing basketball during his period of active military service.  The Veteran also contends that he injured his right knee when he jumped from a truck during his period of service with the Kentucky Army National Guard.  See May 2006 Hearing Transcript, pp. 4-5.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right knee disorder, to include arthritis and gout.  

The October 1963 entry and July 1964 examinations were both negative for any complaints, treatment or diagnosis of a right knee disorder.  The clinical evaluation of his lower extremities during both examinations was shown to be normal, and the Veteran denied a history of a trick or locked knee in his medical history reports.  In addition, the Veteran had a physical profile of 'P1' at the time of both these examinations.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'P1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  While the Veteran did report a history of cramps in his legs at the October 1963 examination, these symptoms were not reported at the July 1964 examination, and the remainder of the Veteran's service treatment records is clear for any complaints of, or treatment for, a disability of the right knee.  A September 1966 separation examination report was also devoid of any notations, complaints, or diagnoses of a right knee condition and the clinical evaluation of his lower extremities was shown to be normal.  

As such, the records from the Veteran's period of active duty service do not show that he had any problems or issues concerning his right knee.  Additionally, these records do not reflect that any disease, injury, or event occurred to which his right knee disorder could be related.  In fact, the first post-service record pertaining to the Veteran's right knee was a VA treatment report, dated in April 1988, nearly twenty-two years after his separation from active duty service.  Furthermore, as will be discussed in greater detail below, the most probative medical evidence of record shows that the right knee disorder occurred many years after his period of active duty.  

Additionally, the Board notes that there is no objective evidence that the Veteran's right knee arthritis manifested to a compensable degree within one year of his separation from this period of active duty service.  The medical evidence of record shows that the onset of arthritis occurred many years after this period of active duty.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as October 25, 1967--one year after separation from service.  Thus, service connection is not warranted for arthritis of the right knee on a presumptive basis pertaining to chronic diseases. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With respect to presumptive service connection for chronic diseases as it pertains to the Veteran's subsequent periods of ACDUTRA and INACDUTRA, the Court has held that a claimant whose claim is based on a period of ACDUTRA and INACDUTRA will not be entitled to the "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2011).  This is so because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA or INACDUTRA, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Id.  Thus, service connection is not warranted for arthritis of the right knee on a presumptive basis pertaining to chronic diseases concerning any of the Veteran's periods of ACDUTRA and INACDUTRA.

As previously discussed, the Veteran also contends that he injured his right knee during his period of service with the National Guard when he slipped off a truck and injured his kneecap.  The Board acknowledges that the Veteran served with the Army National Guard of Kentucky from June 1985 to June 1990.  On the June 1985 examination conducted pursuant to his enlistment with the National Guard, the clinical evaluation of the Veteran's lower extremities was shown to be normal, and he did not report a history of cramps in his legs, a bone, joint or other deformity, or a trick or locked knee.  During this period, the Veteran did visit the VAMC in Lexington, Kentucky on several occasions with complaints of on-going pain in his right knee.  An April 1988 treatment report documented the Veteran's complaints of right knee pain.  After evaluating the Veteran, and reviewing X-ray films of his right knee (which were described as normal) the treatment provider assessed the Veteran with arthritis of the right knee "likely post traumatic."  During the May 1988 treatment visit, the Veteran reported that he fell asleep in a truck seat six weeks prior and woke up experiencing pain in his right knee.  The Veteran also expressed concern because the pain had not resolved as of yet, and he was planning on participating in two weeks of National Guard duty.  Based on her physical evaluation of the Veteran, as well as her review of the X-ray report (which was negative for any abnormalities), the treatment provider assessed the Veteran with early degenerative joint disease (DJD) of the right knee.  The Veteran was seen again in June 1988, at which time he attributed his knee pain to a "twisting injury" that occurred several decades earlier, and stated that his knee occasionally gives way, clicks and pops.  Based on evaluation of the Veteran, the treatment provider assessed the Veteran with a possible degenerative meniscal tear.  

The Board acknowledges that the Veteran visited with these physicians contemporaneous with the time he was a member of Kentucky Army National Guard.  However, the evidence does not indicate that the Veteran was disabled from a disease or injury incurred or aggravated in line of duty during a verified period of ACDUTRA or that he was disabled from an injury incurred or aggravated in line of duty during a verified period of INACDUTRA.  

Indeed, at a November 1988 military examination, the clinical evaluation of the Veteran's lower extremities was shown to be normal, and he denied a history of problems with his right knee.  In a letter dated in April 1990, the Veteran requested a medical discharge due to several health-related reasons, one of which was his right knee condition.  In a letter dated on May 6, 1990, the Veteran's commanding officer requested that the Veteran be scheduled for a medical examination so a determination could be made as to the Veteran's medical fitness for either retention or discharge.  In a letter dated in May 1990, the Veteran's private physician, C.M., M.D., indicated that the Veteran was suffering from a knee injury with resulting pain, and if he (the Veteran) wished to participate in National Guard duty, he would be limited in certain activities, to include kneeling, standing, walking for prolonged periods of time, running, jumping, crawling and bending.  Several days later, the Veteran underwent another evaluation at the Military medical facility to determine his fitness for retention or medical discharge.  In the report, the medical examiner noted that the Veteran had been experiencing progressive disability due to painful knees, with greater pain in the right knee.  The medical examiner further noted that the Veteran was under the care of a private physician, and either this physician or the Veteran, had observed signs of joint effusion and edema in the right knee following marked activity.  Upon physical examination, the treatment provider observed no signs of crepitus, edema, or effusion in the right knee, but diagnosed the Veteran with arthralgia of the knees, greater in the right knee than the left.  According to the medical examiner, arthritis of the knees was probable.  A memorandum issued by the Department of Military Affairs - Boone National Guard Center in Frankfort, Kentucky, reflected the Veteran's discharge from the Army National Guard and as a reserve of the Army in June 1990.  

Indeed, while the evidence of record reflects the Veteran's complaints of right knee pain, there is no indication that the Veteran injured his right knee during his period of service with the Army National Guard, or that the Veteran's right knee pain is due to a particular injury or incident that occurred during a qualifying period of service.  Indeed, during the May 1988 VA treatment visit, the Veteran indicated that he fell asleep on a truck and woke up experiencing pain in his right knee.  Furthermore, the Veteran expressed concern regarding the pain because he had upcoming field duty with the National Guard - evidence which further shows that the onset of the knee pain did not occur during a period of ACDUTRA and/or INACDUTRA.  The remaining VA treatment records during this time are also negative for any reference to a right knee injury. 

In addition, there are no medical records immediately following the Veteran's period of service with the Kentucky Army National Guard that reflect any complaints, treatment or diagnosis of a right knee disability.  The Veteran was afforded a VA examination in July 1994, at which time he underwent an X-ray of the knees, the result of which was shown to be normal.  Based on his or her evaluation of the Veteran, the examiner assessed the Veteran with chronic pain of the right knee.  The first medical evidence of record following the Veteran's period of active service as well as his period of service with the National Guard, which indicates that he suffered from a condition in the right knee is a VA treatment report dated in September 1994, wherein the treatment provider acknowledged the Veteran's medical history of acute joint inflammation as well as his diagnosis of a gout disorder.  However, there are no contemporaneous treatment records or medical records immediately following discharge which indicate that the Veteran injured and received treatment for his right knee condition.

VA treatment records dated from October 1999 to May 2007 reflect that the Veteran was seen on a routine basis for a number of health reasons, one of which was due to occasional flare-ups of his gout disorder.  The majority of these records indicate that the Veteran's gout was in stable condition.  However, in June 2002, the Veteran presented with complaints of swelling and redness surrounding the right foot region, and reported that the pain was similar to pain he had experienced in the past.  He was assessed with gout and the treatment provider noted that the Veteran had last been assessed and treated for gout in May 1994.  In reviewing these medical records, it appears that the Veteran's flare-ups of gout predominantly affected his right foot.  The remainder of the Veteran's VA treatment records is clear for any complaints or problems concerning the right knee, and/or any episodes of a gout flare-up.  

In letters dated in April 2003 and May 2006, the Veteran's private physician, J.O., M.D., commented on the Veteran's right knee problems.  In April 2003, Dr. O. noted that the Veteran has a long standing history of problems concerning his right knee that began when he was in service, and due to multiple in-service injuries, the pain has progressively worsened over the last several years.  Results of the knee X-ray showed "good inter articular spacing about 7 mm with only mild degenerative changes."  Dr. O determined that the Veteran's primary problem with the knee involved the "superior patella area" and suspected signs of probable osteochondritis.  In the May 2006 letter, Dr. O. noted that the Veteran's pain in the right ankle and associated pain in the right knee were from an old injury suffered in the Army and the Army National Guard.  

In a September 2007 letter, Dr. M. discussed how the Veteran visited her clinic on three different occasions in March, April and May of 1990.  Dr. M. further noted that clinical findings from these visits revealed restricted knee joint mobility, as well as pain in the knee joint region, particularly on the right side.  

The Veteran was afforded a VA examination in October 2010, at which time the examiner reviewed all the Veteran's service and post-service treatment records and interviewed the Veteran regarding his medical history.  The Veteran reported that the pain in his right knee began during his period of service with the National Guard when he jumped out of a truck.  The Veteran also related his gout to his military service claiming that he did not have it prior to entering service.  Findings from the right knee X-ray revealed mild degenerative arthritic changes, but were otherwise unremarkable.  

Based on her review of the medical records, as well as her discussion with, and physical examination of the Veteran, the examiner diagnosed the Veteran with DJD and gouty flares of the bilateral joints.  According to the examiner, the Veteran's gouty flare-ups were not caused by or due to his military service as there were no presentations for medical care of gout during military service.  The examiner acknowledged the fact that the Veteran was seen for symptoms of knee pain during his period of service in the Kentucky Army National Guard, and specifically referenced the May 1990 examination report wherein the Veteran was evaluated to determine his medical fitness for retention or medical discharge.  In referencing this report, the October 2010 medical examiner noted that symptoms such as joint effusion and edema, were consistent with a gout flare.  However, in a November 2010 addendum, the examiner explained that gout is a metabolic condition which pertains to the balance of uric acid formation and elimination and, therefore, is not a condition that can be caused by military service.  With respect to the Veteran's right knee arthritis, the examiner determined that this condition is less likely as not caused by or a result of his military service.  According to the examiner, there were no presentations for medical care of knee symptoms following the claimed trauma during the Veteran's active military service.  The examiner once again referenced the Veteran's symptoms of joint effusion and edema in the right knee at the May 1990 medical fitness evaluation, but found that it was unlikely that these symptoms were associated with current X-ray findings reflecting mild degenerative arthritic changes.  

While the examiner has related the Veteran's symptoms of joint effusion and edema to a gouty flare-up, the Board points out that the May 1990 military examiner who assessed the Veteran's condition, and whose assessment the October 2010 VA examiner relied upon, indicated that the Veteran was under the care of a physician.  The military examiner then wrote that "he notes joint effusion and edema following marked activity."  It is unclear whether the military examiner was referring to the Veteran or the Veteran's private physician when making this statement.  However, it is clear that the military examiner did not explicitly state that the Veteran exhibited these symptoms upon physical examination.  In fact, it appears that the examiner did not observe any symptoms of crepitus, edema or effusion upon physical examination of the Veteran.  Furthermore, the Veteran did not display any symptoms of joint effusion or edema during his VA treatment visits dated from April 1988 to May 1988.  

The Board notes that the objective medical evidence reflects that the Veteran has DJD in his right knee as well as a gout disorder that affects his right knee during flare-ups.  As previously discussed, there is a lack of evidence reflecting any findings, symptoms or treatment for any problems associated with the right knee during the Veteran's period of active service.  While the records reflect treatment for symptoms of knee pain during the Veteran's period of service in the Kentucky Army National Guard, there is nothing to show that the Veteran's right knee problems began during a verified period of ACDUTRA or INACDUTRA.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

With respect to whether the Veteran's right knee condition, to include arthritis and gout disorder, is related to his period of active service, the Board finds the April 2003 and May 2006 opinions issued by Dr. O. to be insufficient to grant the claim.  In both these opinions, Dr. O. related the Veteran's right knee symptoms to his in-service injuries.  However, it appears that these opinions were solely based upon history reported by the Veteran, himself, decades after his period of active military service ended, without the benefit of reviewing the Veteran's claims file which would have demonstrated that the Veteran's service treatment records were clear for any complaints, signs or notation of problems in the right knee or injuries concerning the right knee during his period of active service from November 1965 to October 1966.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement of a physician based on a factual premise or history as related by the Veteran).  Indeed, the Veteran's right ankle injury, and complaints surrounding this injury were fully documented in the service treatment records.  Therefore, it may be assumed that, had the Veteran injured his right knee in service, any symptoms arising therefrom, as well as any treatment provided for it, would have also been documented in the record.  Thus, the opinions are rendered deficient as there is no evidence that the Veteran injured his right knee or received treatment for his right knee condition during service.  Indeed, the Veteran denied experiencing any problems with his right knee in his September 1966 examination report.  Medical history provided by a Veteran and recorded by physician without additional enhancement or analysis is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  

The Board concludes that the October 2010 VA examination is adequate upon which to base a determination.  This VA examination report included a complete physical examination of the Veteran and a review of the Veteran's claims file.  In addition, the October 2010 VA examiner based her opinion on an accurate background and the relevant historical facts.  Furthermore, the examiner offered a thorough rationale for the opinion reached that is supported by the evidence of record.  The examiner specifically noted that the service treatment records were clear for symptoms of knee pain during active service, and the Veteran's right knee pain began during his period of service with the National Guard.  In making this determination, the examiner went on to discuss the medical cause behind gout and how gout presents itself.  This explanation supported the examiner's conclusion that the Veteran's military service and any activities conducted in relation to service could not contribute or cause the Veteran's gout disorder.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the October 2010 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current disability and his military service.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms of a knee disorder, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current knee disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of pain in his right knee because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current right knee disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's December 2009 hearing testimony, he injured his right knee playing basketball in service and has continued to experience symptoms of a right knee disorder since this time.  The Veteran's claim file contains several lay statements which support his assertion that he hurt his right knee during his period of active service and has continued to experience pain in his back since his period of military service.  As previously noted, the October 2010 VA examiner acknowledged the Veteran's statements, his complaints of right knee pain, and treatment he received for his knee.  Yet, the examiner concluded that the Veteran's current right knee condition was not related to the Veteran's period of active military service.  

While the Board does not doubt the sincerity of the Veteran's current recollections that his symptoms of pain in the right knee have been present and have continued to worsen since his years in service, as discussed previously, the Veteran's service treatment records during his period of active service, including his September 1966 separation examination report, were clear for any findings, notations, complaints, treatment or diagnosis of a right knee disability.  In addition, at the June 1985 examination, which was conducted pursuant to the Veteran's enlistment in the Kentucky Army National Guard, the clinical evaluation of the Veteran's lower extremities was shown to be normal, and the Veteran denied a history of problems with his right knee.  Indeed, the Veteran was first seen with symptoms of right knee pain in April 1988, nearly twenty-two years after his separation of active duty service, and the record is clear for any clinical evidence to support any claim of in-service right knee disability with continuity of symptomatology thereafter.  The fact that the VA treatment records do not provide subjective or objective evidence that support the Veteran's more recent recollections of continuous symptomatology since active service weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see Savage, supra.  

In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue, twenty-two years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

With respect to the Veteran's contention that he injured his right knee during his period of service with the National Guard, the Board reiterates its previous conclusion that the Veteran's right knee disability was neither incurred nor aggravated during a verified period of ACDUTRA or INACDUTRA.  In reaching this conclusion, the Board acknowledges the Veteran's hearing testimony, as well as statements made to the October 2010 examiner that he started experiencing problems in his right knee in 1990 after jumping out of a truck.  However, the Board notes that the Veteran's current contentions are inconsistent with statements he made at his VA treatment visits during this time.  

Indeed, the Veteran's VA treatment records reflect that he sought treatment for his right knee pain in 1988, not in 1990.  Additionally, nowhere in these records does the Veteran attribute his right knee symptoms to an incident or injury that occurred while he was participating in the National Guard.  Indeed, at the May 1988 treatment visit, the Veteran indicated that the pain seemed to begin on its own.  Furthermore, during the June 1988 VA treatment session, the Veteran referenced an earlier injury that occurred in the 1960's as a possible source of his pain.  Lay statements made when medical treatment is being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the Veteran's then-current state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care)

Furthermore, based on the May 1990 military medical examiner's opinion, the Veteran's knee condition was more of a progressive disability that developed and worsened throughout a period of years, and not a condition resulting from a particular in-service injury, incident or occurrence.  Indeed, the October 2010 VA examiner indicated that any right knee symptoms displayed at the time of the Veteran's separation from the National Guard were consistent with a gout flare and unlikely to be associated with his current arthritis.  Thus, the evidence does not support a finding that the Veteran's right knee disorder is related to any injury during a verified period of INACDUTRA.

With regards to any periods of ACDUTRA, a statement of the Veteran's retirement points showing how many days he had ACDUTRA and INACDUTRA was obtained.  This statement shows that from 1987 to June 1988, the time period in which he visited the VAMC with complaints of knee pain, the Veteran only had 31 days of duty.  Furthermore, between June 1985, and June 1990, the Veteran had 86 days of duty; the exact days were not identified.  However, the Veteran's service treatment records fail to show that a disease or injury had its onset during any period of ACDUTRA.  Furthermore, during his May 1988 VA treatment visit, the Veteran expressed concern because the pain had not resolved and he had upcoming field duty with the National Guard to prepare for; evidence which tends to prove that the right knee pain did not have its onset during a period of ACDUTRA.  

As such, the medical evidence created during the Veteran's period of service with the Kentucky Army National Guard does not indicate that any right knee disability was incurred or aggravated during a verified period of ACDUTRA or INACDUTRA.  Therefore, after reviewing the pertinent evidence of record, the Board concludes that the Veteran's right knee disorder is not related to his service, including any period of ACDUTRA or INACDUTRA during his National Guard service.  


ORDER


Entitlement to service connection for a right knee disability is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


